Citation Nr: 9921290	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-39 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for malignant melanoma, 
secondary to exposure to ionizing radiation, radar radiation and 
solar radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from January 1952 to January 1955.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
malignant melanoma.  In February 1997, the veteran testified at a 
hearing at the RO.  In March 1999, the veteran testified during a 
hearing before a member of the Board sitting at Boston, 
Massachusetts. 


REMAND

The veteran claims that he developed malignant melanoma of the 
skin as a result of exposure to ionizing radiation while he was 
stationed at Atsugi Naval Air Station in Japan in 1953.  Skin 
cancer is a potentially radiogenic disease under 38 C.F.R. § 
3.311(b)(2)(vii) (1998).  In support of his claim, the veteran 
has submitted several statements from his private physician.  A 
private medical record dated in September 1987 reveals that the 
veteran had been treated for malignant melanoma and that he had a 
tremendous amount of sun exposure from sailing.  A private 
medical record dated in January 1996 establishes that the veteran 
was being treated for malignant melanoma and that there was 
considerable epidemiologic evidence indicating that sun exposure 
played a major role in the causation of the vast majority of 
cutaneous melanomas.  The physician also noted that the veteran 
had reported an extensive history of sun exposure obtained during 
his time in the service.  Thereafter, a private physician in 
February 1997 expressed an opinion that it was probable that the 
veteran's melanoma was a result of ultraviolet and ionizing 
radiation exposure while a member of the United States Armed 
Forces.  The physician also opined that the latency and behavior 
of this melanoma is consistent with behavior of induced melanoma 
as reported in world medical literature.

The veteran has contended in statements, and during his hearings 
that he was exposed to solar, radar and ionizing radiation while 
stationed at Atsugi Naval Air Station in Japan in 1953.  He 
testified that he was posted as a member of the secret security 
force for nuclear weapons which were stored in tents in a grassy 
area in the center of the landing strip.  He indicated that 
alarms would sound and the radiation badges that were issued and 
worn by the veteran would be collected and then he would be 
reissued a different radiation badge.  He indicated that he wore 
no protective clothing, but that the technicians at the site did 
wear protective clothing.  The veteran reported that the sounding 
of the alarm occurred several times over an extended period of 
time.  The veteran also testified that in addition to radiation 
emanating from the nuclear device, he was also exposed to 
constant radiation and microwaves from specialized radar used to 
land and control aircraft.  Additionally, the veteran asserted 
that he was exposed to solar radiation during his period of 
active duty. 

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

During the development of this claim requests were made to 
agencies which were thought to possibly have data regarding the 
veteran's claimed exposures.  A review of the claims folder 
indicates that inquiries were made to the Defense Nuclear Agency; 
and the Naval Dosimetry Center, Naval Environmental Health Center 
Detachment.  Negative replies were received to all of these 
queries.  The record reflects that the RO requested the veteran's 
personnel records from the National Personnel Records Center 
(NPRC).  However, these records have not yet been furnished.  The 
NPRC indicated that the medical records (not personnel records) 
had been charged out. 

In view of these facts, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since his discharge from 
service for his malignant melanoma which 
have not previously been submitted, to 
include the date of the examination at the 
VA Medical Center in West Roxbury with 
regard to being placed radiation registry.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which have not 
been previously secured.  He should be 
asked to furnish the approximate dates he 
served at the Naval Air Station in Atsugi, 
Japan.  The veteran should also be informed 
that he has the opportunity to submit any 
additional evidence to support his claim. 
Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

2.  The RO should request the NPRC to 
furnish a copy of the veteran's personnel 
records.  The RO should also contact the 
appropriate sources at the Department of 
the Navy and at the Marine Corps to 
determine if the veteran's tour of duty at 
the Naval Air Station at Atsugi, Japan 
involved potential exposure to ionizing 
radiation. 

3.  A VA examination should be conducted by 
an appropriate specialist in order to 
determine the nature, etiology and severity 
of the veteran's malignant melanoma.  The 
examining specialist must be provided with 
the veteran's claims folder and should 
review the veteran's medical history prior 
to conducting the examination.  All testing 
and any specialized examinations deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed history of in service and post 
service sun exposure and radar exposure.  
The examination report should specifically 
include an assessment as to whether it is 
as likely as not that the veteran's 
malignant melanoma is the result of solar 
radiation or radar to which the veteran was 
exposed during his period of active duty.

4.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issue in appellant status.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement of 
the case and afforded an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


